Citation Nr: 0327408	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-04 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right knee meniscal injury with 
osteoarthritis prior to July 2, 2001.  

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a right knee meniscal injury with 
osteoarthritis from July 2, 2001.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active service from October 1962 to October 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
osteoarthritis of the right knee and assigned a 10 percent 
rating effective March 28, 2000.  

In July 2001, the veteran filed a statement requesting a 
higher rating for his service-connected right knee 
disability.  The RO considered this as a new claim for an 
increased rating.  However, since the document was filed 
prior to the expiration of the one-year period after the 
veteran was notified of the initial rating action, the Board 
has construed the statement to be a notice of disagreement 
with the initial rating assigned for the right knee 
disability.  Accordingly, the claim has remained open since 
the initial grant of service connection.  

The veteran testified at a personal hearing before the 
undersigned at the RO in May 2003.  Thereafter, he submitted 
additional evidence without a waiver of RO review.  
Consequently, in a June 2003 rating decision, the RO 
recharacterized the veteran's right knee disability as 
residuals of a right knee meniscal injury with 
osteoarthritis, and granted a 20 percent rating, effective 
July 2, 2001.  Since the RO has, in effect, granted a staged 
rating for the veteran's right knee disability, the Board has 
separated the issue as indicated on the initial page of this 
decision in accordance with Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  

Additionally, the Board finds that the veteran's testimony 
reasonably raised the issues of entitlement to residuals of a 
fractured right femur, secondary to the service-connected 
right knee disability; and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  These issues have not been adjudicated 
by the RO and are not currently before the Board.  They are 
referred to the RO for appropriate development.  


REMAND

At his personal hearing before the undersigned in May 2003, 
the veteran testified that he was receiving treatment for his 
right knee disability at the Brockton, West Roxbury, and 
Jamaica Plain VA Medical Centers (VAMCs) in Massachusetts, 
and that surgery had been recommended.  The most recent 
reports of record from those facilities are dated in 
September 2002.  Records generated by VA facilities that 
might have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The veteran also testified that he is currently receiving 
Social Security disability benefits.  In Masors v. Derwinski, 
2 Vet. App. 181, 187-188 (1992), the Court held that the VA's 
statutory duty to assist the veteran includes an obligation 
to obtain the records upon which Social Security 
Administration disability benefits have been awarded to the 
veteran.  See also 38 U.S.C.A. §§ 5106, 5107(a).  Hence, an 
effort to obtain these records should be made before the 
appeal is decided.  

The veteran's right knee disability currently encompasses 
residuals of a meniscal injury and osteoarthritis.  It is 
rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258, 
which pertains to dislocated cartilage with episodes of 
locking, pain, and effusion into the joint.  In this regard, 
the Board notes that a VA General Counsel opinion concluded 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
and that evaluation of knee dysfunction under both of those 
codes does not amount to pyramiding under 38 C.F.R. § 4.14, 
if there is evidence of additional disability.  See 
VAOPGCPREC 23-97.  A subsequent opinion advised that a 
similar approach to other diagnostic codes, which do not 
involve limitation of motion, should be utilized.  See 
VAOPGCPREC 9-98.  Since Diagnostic Code 5258 does not 
encompass limitation of motion, the RO should consider 
whether the veteran is entitled to a separate, compensable 
rating for osteoarthritis of the right knee.  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit concluded 
that the 30-day period provided in § 3.159(b)(1) (2003) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded to cure for 
additional development, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should obtain treatment 
reports pertaining to the veteran's right 
knee disability from the Brockton, West 
Roxbury, and Jamaica Plain VAMCs from 
September 2002 to the present.  

2.  The RO should contact the Social 
Security Administration and request 
copies of all records developed in 
association with the veteran's award of 
Social Security disability benefits.  

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination in order to determine the 
current severity of his service-connected 
right knee disability.  The claims file 
should be made available to the examiner 
for review.  All indicated testing should 
be conducted.  The examiner should report 
the veteran's active and passive ranges 
of motion for the right knee and note the 
presence of any instability, locking or 
effusion into the joint.  The examiner 
should describe the extent of functional 
impairment the veteran exhibits solely 
due to the pain or limitation of motion 
associated with the right knee, and opine 
as to the impact of the service-connected 
right knee disability on the veteran's 
ability to obtain and maintain 
substantially gainful employment.  

5.  Then, the RO should readjudicate the 
issue of entitlement to higher initial 
ratings for the veteran's service-
connected right knee disability for the 
relevant time periods.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if 
appropriate.  The purpose of this Remand is to obtain 
additional development and to comply with governing 
adjudicative procedures.  The Board intimates no opinion as 
to any final outcome warranted.  The veteran need take no 
action unless otherwise notified; however, he is advised that 
failure to cooperate by not reporting for his scheduled 
examination may result in a denial of his claim.  38 C.F.R. 
§ 3.655 (2003).  Furthermore, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


